DISMISS; and Opinion Filed February 3, 2015.




                                         S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00137-CV

                            COURTNEY CHADWICK, Appellant
                                        V.
                               NATALIE JONES, Appellee

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF11-09107-Z

                             MEMORANDUM OPINION
                          Before Justices Bridges, Fillmore, and Brown
                                   Opinion by Justice Brown
       Appellant’s brief in this case is overdue. By postcard dated August 26, 2014, we notified

appellant the time for filing her brief had expired. We directed appellant to file both her brief

and an extension motion within ten days. Thereafter, we granted appellant’s motion to extend

time to file her brief and ordered appellant’s brief to be filed by September 21, 2014. We

expressly cautioned appellant that failure to comply would result in the dismissal of this appeal

without further notice.    To date, appellant has not filed her brief, requested an additional

extension of time to file her brief, or otherwise corresponded with the Court regarding the status

of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




                                                     /Ada Brown/
                                                     ADA BROWN
                                                     JUSTICE



140137F.P05




                                               –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

COURTNEY CHADWICK, Appellant                       On Appeal from the 256th Judicial District
                                                   Court, Dallas County, Texas
No. 05-14-00137-CV         V.                      Trial Court Cause No. DF11-09107-Z.
                                                   Opinion delivered by Justice Brown. Justices
NATALIE JONES, Appellee                            Bridges and Fillmore participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee NATALIE JONES recover her costs of this appeal from
appellant COURTNEY CHADWICK.


Judgment entered this 3rd day of February, 2015.




                                             –3–